Case 9:19-cv-81160-RS Document 32 Entered on FLSD Docket 10/03/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-81160-CIV-SMITH

 APPLE INC.,

        Plaintiff,
 v.

 CORELLIUM, LLC,

       Defendant.
 ____________________/

                     ORDER SETTING CIVIL TRIAL DATE,
          PRETRIAL DEADLINES, AND REFERRAL TO MAGISTRATE JUDGE

        THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

 October 13, 2020. If the case cannot be tried during the two-week period, it will be re-set for each

 successive trial calendar until it is tried or resolved. The Calendar Call will be held at 9:00 a.m. on

 Tuesday, October 6, 2020. The parties shall adhere to the following schedule:

      1. Parties shall select a mediator pursuant to Local Rule 16.2 and shall              10/24/2019
         schedule a time, date, and place for mediation by

      2. Joinder of any additional parties and filing of motion to amend the                 11/22/2019
         complaint by

      3. Plaintiffs shall disclose experts, expert witness summaries, and                    01/10/2020
         reports as required by Fed. R. Civ. P. 26(a)(2) by

      4. Defendant(s) shall disclose experts, expert witness summaries, and                  02/10/2020
         reports as required by Fed. R. Civ. P. 26(a)(2) by

      5. Exchange of rebuttal expert witness summaries and reports as                        03/02/2020
         required by Fed. R. Civ. P. 26(a)(2) by

      6. Written lists containing the names and addresses of all fact                        03/13/2020
         witnesses intended to be called at trial by

      7. Fact discovery shall be completed by                                                04/13/2020

      8. Expert discovery shall be completed by                                              04/13/2020
Case 9:19-cv-81160-RS Document 32 Entered on FLSD Docket 10/03/2019 Page 2 of 2



     9. Mediation shall be completed by                                           04/30/2020

     10. Dispositive motions, including summary judgment and Daubert,             05/11/2020
         shall be filed by

     11. All pretrial motions and memoranda of law, including motions in          08/17/2020
         limine, shall be filed by

         All motions in limine and the responses shall be limited to one page
         per issue.

     12. Joint pretrial stipulation, proposed joint jury instructions, proposed   09/11/2020
         joint verdict form, and/or proposed findings of fact and conclusions
         of law shall be filed by

         When the parties cannot agree on specific jury instructions, the
         submitted instructions shall clearly indicate which party has
         proposed the specific instruction.

     13. Electronic versions of documentary exhibits and Certificates of          09/30/2020
         Compliance re: Admitted Evidence shall be filed on CM/ECF by


                           REFERRAL TO MAGISTRATE JUDGE
        Pursuant to 28 U.S.C. § 636(b)(1) and Rule 1 of the Magistrate Rules of the Southern

 District of Florida, ALL NON-DISPOSITIVE PRETRIAL MOTIONS, including all discovery

 and all motions for attorney’s fees, costs, and sanctions, are REFERRED to Magistrate Judge

 Matthewman for appropriate resolution.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 3rd day of October, 2019.




 cc: counsel of Record
